          Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 1 of 10
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 4/14/2020
------------------------------------------------------------------X
  PAUL V. NORRIS, SR.,                                            :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :      1:19-cv-06020-GHW
                                                                  :
  NBA PROPERTIES, INC, ADAM SILVER;                               :   MEMORANDUM OPINION
  SCOTT STANCHAK, ANIL V. GEORGE;                                 :       AND ORDER
  BENJAMIN ARONSON, MARK TATUM, and :
  MELISSA ROSENTHAL,                                              :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         Plaintiff Paul Norris had what he believed to be an ingenious idea for a new social media

application or website that would allow professional basketball fans to make predictions about

National Basketball Association (“NBA”) games and to win prizes for correct predictions. Plaintiff

attempted to pitch Defendant Scott Stanchak—the head of Emerging Technology at the NBA on

his idea—but Stanchak politely told Plaintiff that the NBA was not interested. Years later, Plaintiff

alleges that he discovered that the NBA stole his idea and implemented it without compensating

him. Plaintiff subsequently filed this action for damages, naming the NBA and several of its

executives as defendants. Because Plaintiff’s complaint fails to plausibly allege the existence of an

implied-in-fact contract between Plaintiff and any Defendant, Defendants’ motion to dismiss is

GRANTED.




                                                            1
          Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 2 of 10



I. BACKGROUND

         A. Facts 1

         Plaintiff alleges that he is the owner and CEO of “Children of Light Music Entertainment,

Inc.” FAC ¶ 13. On November 27, 2017, Plaintiff alleges that he emailed Defendant Silver, the

CEO of the NBA, “to pitch a new app/social media site that allows NBA fans to predict their

favorite team players[’] individual points, final game points and point margins.” Id. ¶ 14; see also Ex.

1 to FAC. Plaintiff called his proposed product “Predict a Pick 3.” FAC ¶ 14, see also Ex. 4 to FAC.

         Three days later, Silver referred Plaintiff to Scott Stanchak (“Stanchak”) who, at the time,

was head of Emerging Technology at NBA. FAC ¶ 15; see also Ex. 2 to FAC. On December 1,

2017, Plaintiff and Stanchak allegedly arranged a telephone call to discuss Predict a Pick 3 on

December 14, 2017. FAC ¶ 16; see also Ex. 3 to FAC. On December 13, 2017—one day before the

scheduled telephone call—Plaintiff allegedly emailed Stanchak a one-page description of Predict a

Pick 3 for Stanchak to review. FAC ¶ 17; see also Ex. 4 to FAC. The December 14, 2017 telephone

call did not take place, apparently because Plaintiff experienced technical issues. FAC ¶ 18; see also

Ex. 4 to FAC. On December 15, 2017, Stanchak allegedly emailed Plaintiff that after “check[ing] in

with the gaming folks,” the NBA was not interested in pursuing Predict a Pick 3. FAC ¶ 19; see also

Ex. 5 to FAC.

         Plaintiff alleges that Defendants stole the concept behind Predict a Pick 3 and implemented

it without compensating him. Plaintiff alleges that “while watching a Lakers [g]ame,” he “saw [an]

advertisement” for an “app/website” called “Pick ‘Em” that apparently had been developed by the




1The facts are drawn from Plaintiff’s First Amended Complaint (“FAC”), Dkt No. 15, and are accepted as true for the
purposes of this motion to dismiss. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,
“[t]he tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal
conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                            2
         Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 3 of 10



NBA. FAC ¶ 20. Plaintiff alleges that Pick ‘Em and Predict a Pick 3 “have identical concepts for

fans to predict players, points and winning score.” Id.; see also Ex. 7 to FAC.

        On April 26, 2019, Plaintiff emailed Silver and expressed concern that Predict a Pick 3

“launched shortly after the phone conference between Plaintiff and . . . Stanchak.” FAC ¶ 20; see also

Ex. 6 to FAC. On May 6, 2019, Plaintiff received an email from Anil George, assistant general

counsel for NBA, stating that he did not “have a protectable right” because the concept behind

Predict a Pick 3 “is loosely used in gaming in general.” Id. ¶¶ 21-22; see also Ex. 8 to FAC.

        B. Procedural History

        Plaintiff commenced this action pro se on June 24, 2019. Complaint, Dkt No. 1. On

October 1, 2019, Defendants filed a motion to dismiss, Dkt No. 10, and Plaintiff responded by filing

the FAC pro se on October 25, 2019. Dkt No. 15. Plaintiff asserts five claims for relief in the FAC.

First, Plaintiff alleges a breach of contract claim. FAC ¶¶ 24-28. Second, Plaintiff alleges that

Defendants infringed his proprietary intellectual property. Id. ¶¶ 29-30. Third, Plaintiff asserts that

Defendants stole his trade secrets. Id. ¶¶ 31-32. Fourth, Plaintiff asserts a claim for breach of a

quasi-contract. Id. ¶¶ 33-37. Finally, Plaintiff asserts a claim for breach of an implied-in-fact

contract. Id. ¶ 37. As a result of these violations, Plaintiff alleges that he “suffer[ed] a loss of sales

and buyers for a period of at least 2 years” and “sustained damages in an amount in excess of

$50,000,000.” Id. ¶¶ 23, 28. Defendants filed this motion to dismiss on November 13, 2019. Dkt

Nos. 21-22. Plaintiff has since retained counsel, who filed a notice of appearance on November 12,

2019. Dkt No. 20. Plaintiff’s counsel subsequently filed his opposition, Dkt No. 26, and

Defendants filed their reply., Dkt No. 30.

II. LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A defendant may nonetheless move to dismiss a



                                                     3
         Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 4 of 10



plaintiff’s complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). It is not enough for a plaintiff to allege facts that are consistent with liability; the complaint

must “nudge[]” claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

“To survive dismissal, the plaintiff must provide the grounds upon which his claim rests through

factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI Commc’ns,

Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

        Determining whether a complaint states a plausible claim is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679 (citation omitted). The court must accept all facts alleged in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124

(2d Cir. 2008) (per curiam). However,

        “[t]hreadbare recitals of the elements of a cause of action, supported by mere
        conclusory statements, do not suffice.” A complaint must therefore contain more
        than “naked assertions devoid of further factual enhancement.” Pleadings that
        contain “no more than conclusions . . . are not entitled to the assumption of truth”
        otherwise applicable to complaints in the context of motions to dismiss.

DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 87-88 (2d Cir. 2013) (brackets omitted) (quoting Iqbal,

556 U.S. at 678-79). Thus, a complaint that offers “labels and conclusions” or “naked assertions”

without “further factual enhancement” will not survive a motion to dismiss. Iqbal, 556 U.S. at 678

(brackets omitted) (citing Twombly, 550 U.S. at 555, 557).




                                                      4
         Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 5 of 10



        Because the FAC was filed pro se, the Court will extend Plaintiff the “special solicitude”

generally afforded pro se litigants. Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006).

Thus, the Court will construe the FAC liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and

interpret it to raise the “strongest [claims it] suggest[s].” Triestman, 470 F.3d at 474. However,

because Plaintiff’s counsel has filed the memorandum of law in opposition to this motion, the Court

will not extend the same special solicitude to Plaintiff’s memorandum of law in opposition to

Defendants’ motion to dismiss. Cf. Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district

court deciding a motion to dismiss may consider factual allegations made by a pro se party in his

papers opposing the motion.”).

        Moreover, the special solicitude afforded to pro se litigants has its limits. Courts “cannot read

into pro se submissions claims that are not consistent with the pro se litigant’s allegations . . . or

arguments that the submissions themselves do not suggest” and pro se status “does not exempt a

party from compliance with relevant rules of procedural and substantive law.” Triestman, 470 F.3d at

at 477 (quotations omitted); see also Phillips v. Girdich, 408 F.3d 124, 127 (2d Cir. 2005).

III. DISCUSSION

        Plaintiff alleged five separate claims in his FAC. However, in his opposition to Defendants’

motion to dismiss, Plaintiff’s counsel asks the Court to construe the FAC as raising only two claims:

a claim for breach of an implied-in-fact contract and a “misappropriation” claim. Opp. at 2. Thus,

the Court will review only these two claims and treat the remaining claims as abandoned. See

Adams v. N.Y. State Educ. Dep’t, 752 F. Supp. 2d 420, 452 n.32 (S.D.N.Y. 2010) (collecting cases in

which courts treated claims as abandoned).

        In his opposition, Plaintiff characterizes this case as a “submission of ideas case.” Opp. at 1;

see Nadel v. Play-By-Play Toys & Novelties, Inc., 208 F.3d 368 , 373-74 (2d Cir. 2000) (describing a

paradigm “submission-of-idea case” as including allegations that “(1) the parties enter into a pre-



                                                      5
         Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 6 of 10



disclosure confidentiality agreement; (2) the idea is subsequently disclosed to the prospective buyer;

(3) there is no post-disclosure contract for payment based on use; and (4) plaintiff sues defendant

for allegedly using the disclosed idea under either a contract-based or property-based theory”).

        Plaintiff and Defendants disagree on which state’s law governs the claims at issue in this

case. Plaintiff argues that California law should govern; Defendants argue that New York governs

the dispute. See Opp. at 4-5; Rep. at 1. The Court need not decide which state’s law applies because

Plaintiff’s claims fail under both New York and California law.

        A. Breach of an Implied-in-Fact Contract Claim

        Plaintiff has failed to allege a breach of an implied-in-fact contract under New York law.

“To state a claim for breach of contract under New York law, the complaint must allege: (i) the

formation of a contract between the parties; (ii) performance by the plaintiff; (iii) failure of

defendant to perform; and (iv) damages.” Edwards v. Sequoia Fund, Inc., 938 F.3d 8, 12 (2d Cir. 2019)

(quotation omitted). Although Plaintiff acknowledges that he did not form an express contract with

Defendants, he argues that he formed an implied-in-fact contract with Defendants. “Unlike an

express contract, an implied-in-fact contract arises ‘when the agreement and promise have simply

not been expressed in words,’ but ‘a court may justifiably infer that the promise would have been

explicitly made, had attention been drawn to it.’” Nadel., 208 F.3d at 376 n.5 (quoting Maas v. Cornell

Univ., 94 N.Y.2d 87 (1999)).

        “An implied-in-fact contract requires such elements as consideration, mutual assent, legal

capacity and legal subject matter.” Id. (quotation omitted); see also Jinno Int’l Co. v. Premier Fabrics, Inc.,

No. 12 CIV. 07820 LGS, 2013 WL 4780049, at *2 (S.D.N.Y. May 24, 2013) (“To establish the first

element, the existence of a contract, even in the case of an implied rather than an express agreement,

a plaintiff must allege sufficient facts to establish ‘an offer, acceptance of the offer, consideration,

mutual assent, and intent to be bound.’) (quoting Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 427 (2d



                                                       6
           Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 7 of 10



Cir. 2004)). “The element of mutual assent . . . must be inferred from the facts and circumstances of

each case, including such factors as the specific conduct of the parties, industry custom, and course

of dealing.” Nadel, 208 F.3d at 376 n.5. 2

         The FAC falls woefully short of plausibly alleging an implied-in-fact contract. Plaintiff has

failed to plausibly allege that the parties mutually understood and intended to be bound by any

specific contractual terms. See Tractebel Energy Mktg., Inc. v. AEP Power Mktg, Inc., 487 F.3d 89, 95 (2d

Cir. 2007) (“To create a binding contract, there must be a manifestation of mutual assent sufficiently

definite to assure that the parties are truly in agreement with respect to all material terms.”). The

allegations in the FAC and the emails attached as exhibits simply do not support the contention that

any Defendant, or anyone associated with the NBA, intended to or agreed to be bound by any

specific contractual terms. At most, Plaintiff’s allegations support the contention that Stanchak

agreed to listen to his pitch of Predict a Pick 3. FAC ¶ 17. That is not enough for the Court to

conclude that Stanchak manifested his assent to enter into a contract with Plaintiff, or to divine any

of the material terms necessary to the formation of an implied-in-fact contract. Indeed, Plaintiff

admits in the FAC that “[t]he Parties may or may not have intended to enter into a contract, and

made no promises to perform.” FAC ¶ 33. That admission lends further support to the Court’s

conclusion that Plaintiff has not adequately alleged that the parties entered into an implied-in-fact

contract. Accordingly, Plaintiff’s claim for breach of an implied-in-fact contract is dismissed. 3


2 There are no material differences between the elements for an implied-in-fact contract under New York law and
California law, at least as applied to the facts of this case. See Jordan-Benel v. Universal City Studios, Inc., No. CV 14-5577-
MWF(MRWX), 2015 WL 9694896, at *2 (C.D. Cal. Feb. 13, 2015) (“Under California law, for an implied-in-fact
contract one must show: [1] that he or she prepared the work; [2] that he or she disclosed the work to the offeree for
sale; [3] under all circumstances attending disclosure it can be concluded that the offeree voluntarily accepted the
disclosure knowing the conditions on which it was tendered (i.e., the offeree must have the opportunity to reject the
attempted disclosure if the conditions were unacceptable); and [4] the reasonable value of the work.”) (quotation
omitted). As explained below, Plaintiff has not adequately alleged that Defendants “voluntarily accepted the disclosure
knowing the conditions on which it was tendered,” id., and there is no material difference between this inquiry and
whether there was “an offer . . . mutual assent, and intent to be bound,” as required under New York law in this case.
Jinno, 2013 WL 4780049, at *2 (quoting Register.com, Inc., 356 F.3d at 427).
3 The parties vigorously dispute whether the idea behind Predict a Pick 3 was “novel.” Plaintiff argues that novelty is

only an element of a submission of ideas case under New York law, and that—even if New York law applies—the Court


                                                               7
          Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 8 of 10



         B. Misappropriation Claim

         Plaintiff has failed to plead a plausible misappropriation claim under both New York and

California law. California law does not recognize claims for misappropriation of ideas. “Under

California law . . . misappropriation . . . claims are actionable only to vindicate legally protected

property interests, and an idea is not recognized as a property right.” Thurman v. Whitfield, 751 F.2d

90, 92 (2d Cir. 1984) (quoting Weitzenkorn v. Lesser, 256 P.2d 947, 956 (Cal. 1953) (en banc)). As

noted above, Plaintiff has characterized this case as “a submission of ideas case.” Opp. at 8. The

facts alleged in the FAC support that characterization; Plaintiff essentially alleges that Defendants

stole his idea for Predict a Pick 3. Therefore, because claims for misappropriation of ideas are not

cognizable under California law, Plaintiff has failed to plead a viable misappropriation claim under

California law.

         Plaintiff has also failed to plead a claim for misappropriation under New York law. “In

order for an idea to be susceptible to a claim of misappropriation, two essential elements must be

established: the requisite legal relationship must exist between the parties, and the idea must be

novel and concrete.” McGhan v. Ebersol, 608 F. Supp. 277, 284 (S.D.N.Y. 1985); see also Turner v.

Temptu Inc., 586 F. App’x 718, 722 (2d Cir. 2014) (quoting McGhan, 608 F. Supp. at 284); Oasis Music,

Inc. v. 900 U.S.A., Inc., 161 Misc. 2d 627, 631 (Sup. Ct. N.Y. 1994). “The legal relationship between

the plaintiff and defendant may be either a fiduciary relationship, or based on an express contract, an

implied-in-fact contract, or a quasi-contract.” Turner, 586 F. App’x at 722 (quoting McGhan, 608 F.

Supp. at 284).



cannot adjudicate whether the idea undergirding Predict a Pick 3 was novel at the motion to dismiss phase of the
litigation. But see Zikakis v. Staubach Retail Servs., Inc., No. 04 CIV. 9609 (NRB), 2005 WL 2347852, at *3 n.3 (S.D.N.Y.
Sept. 26, 2005) (concluding, at the motion to dismiss phase, that an idea was not novel). The Court is skeptical that the
concept behind an “app/social media site that allows NBA fans to predict their favorite team players individual points,
final game points and point margin” is novel. FAC ¶ 14. Nevertheless, the Court need not take a position on this
question because Plaintiff has not alleged the existence of an implied-in-fact contract and his claim fails for that reason
alone.


                                                             8
          Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 9 of 10



         Plaintiff has failed to allege a legal relationship between the parties. As explained above,

Plaintiff has not alleged the existence of an express contract, nor has he adequately alleged the

existence of an implied-in-fact contract. Plaintiff does not argue that there was a fiduciary

relationship between Plaintiff and Defendants, and there are no allegations in the FAC that would

support the conclusion that Plaintiff was in any sort of fiduciary relationship with Defendants. 4 And

although Plaintiff initially alleged a quasi-contract theory, he has expressly withdrawn that claim in

his opposition. See Opp. at 2. Accordingly, because Plaintiff has not alleged a legal relationship

between the parties, his misappropriation claim is dismissed. Cf. Hudson & Broad v. J.C. Penney Corp.,

Inc., 553 F. App’x 37, 42 (2d Cir. 2014) (affirming dismissal of idea misappropriation claim “since

[plaintiff] cannot, in the absence of either a contract or quasi-contract, allege the requisite legal

relationship between it and [defendant] to state [such a] claim”); Bulger v. Royal Doulton, PLC, No. 05

Civ. 7709 (DAB), 2006 WL 3771016, at *7 (S.D.N.Y. Dec. 19, 2006) (dismissing idea

misappropriation claim “because Plaintiffs do not allege that the implied contract was formed with

[defendant], there is no basis for finding the legal relationship required to state a claim for

misappropriation against [defendant]”). 5



4 Under New York law, “[a] fiduciary relationship exists when one party ‘is under a duty to act for or to give advice for
the benefit of another upon matters within the scope of the relation.’” King County v. IKB Deutsche Industriebank AG, 863
F. Supp. 2d 288, 299 (S.D.N.Y. 2012) (quoting Flickinger v. Harold C. Brown & Co., 947 F.2d 595, 599 (2d Cir. 1991)).
Under California law, “[b]efore a person can be charged with a fiduciary obligation, he must either knowingly undertake
to act on behalf and for the benefit of another, or must enter into a relationship which imposes that undertaking as a
matter of law.” City of Hope Nat’l Med. Ctr. v. Genentech, Inc., 181 P.3d 142, 150 (Cal. 2008). The FAC does not allege
facts that would support the existence of a fiduciary relationship under either of these legal standards.
5 As noted above, the Court is skeptical that the idea alleged in the complaint is novel. The standard for whether an idea

is “novel” is stricter for a misappropriation claim than for an implied-in-fact contract submission of ideas case. Nadel,
208 F.3d at 378 (“In contrast to contract-based claims, a misappropriation claim can only arise from the taking of an idea
that is original or novel in absolute terms, because the law of property does not protect against the misappropriation or
theft of that which is free and available to all.”). Hence, the Court’s skepticism carries over to Plaintiff’s
misappropriation claim. Cf. Sharp v. Patterson, 03 Civ. 8772, 2004 WL 2480426, at *9 (S.D.N.Y. Nov. 3, 2004)
(concluding that an idea was not novel and noting that “[i]n some cases an idea may be so unoriginal or lacking in
novelty that . . . a court may conclude, as a matter of law, that the idea lacks . . . the originality necessary to support a
misappropriation claim.” (quoting Nadel, 208 F.3d at 378-79)). However, the Court need not take a position on this
question because Plaintiff’s claim fails for the reasons outlined above. The Court also need not decide whether Plaintiff
has adequately alleged that his idea was sufficiently “concrete” to state a misappropriation claim, or whether Plaintiff’s
misappropriation claim is preempted by copyright law.


                                                             9
        Case 1:19-cv-06020-GHW Document 31 Filed 04/14/20 Page 10 of 10



IV. CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is GRANTED. The Court will grant Plaintiff leave to

replead. See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“It is the usual

practice upon granting a motion to dismiss to allow leave to replead.”); see also Fed. R. Civ. P.

15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”).

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 21.

        SO ORDERED.

 Dated: April 14, 2020                                   _____________________________________
 New York, New York                                               GREGORY H. WOODS
                                                                 United States District Judge




                                                    10
